DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application no. 14/083,467, filed 11/19/2013, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Specification
The disclosure is objected to because of the following informalities: 
-      In [0003] lines 42-43, “a clinician treatment strategies” should read “a clinician treatment strategy”.
	-      In [0004] line 2, “odontological” should read “odontalogical”.
In [0008] line 2, “clampingly” should read “by clamping”.
In [0017] line 9, “say” should read “says”.
In [0023] line 7, “myofacial” should read myofascial”.
In [0078] line 4, “patients” should read “patient’s”.
In [0084] line 6, “these plethors” should read “this plethora”.
In [0118] lines 1 and 20, “patients” should read “patients”.

Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-5, 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burtch (US Patent No 5203701).
	Regarding claim 1, Burtch teaches an anterior guidance package (AGP) (Abstract “intraoral appliance”, see Fig. 2) comprising: a mandibular guidance component (24, Fig. 2) attachable to a mandibular retentive piece (42, Fig. 2) configured to be placed about a mandibular arch of a user (see Fig. 4); and a maxillary guidance component (22, Fig. 2) attachable to a maxillary retentive piece (40, Fig. 2) configured to be placed about a maxillary arch of the user (see Fig. 4), the maxillary guidance component configured to mate with the mandibular guidance component for guiding a movement of the mandibular guidance component relative to the maxillary guidance component (see fig. 4), wherein the mandibular guidance component is maintained in a correct orientation relative to the maxillary guidance component (Col. 3 lines 54-63 and see fig. 4).  
	Regarding claim 2, Burtch teaches the AGP of claim 1 (see rejection above), further comprising a removable holder (36, Fig. 2 “retaining wires”) simultaneously attached to the mandibular and maxillary guidance components (see Fig. 2) and maintaining the correct orientation and a correct position of the mandibular guidance component relative to the maxillary guidance component (Col. 3 lines 9-13 and see Fig. 4).
	Regarding claim 3, Burtch teaches the AGP of claim 1 (see rejection above), wherein the AGP is separately formed from the mandibular retentive piece and the maxillary retentive piece (Col. 3 lines 9-13 and 40-47). Burtch discloses the mandibular guidance component (44) is a steel ball bearing and the smooth surface (38) is made of material suitable to provide low friction gliding when in contact with the protrusion (Col. 5 lines 3-9) and the mandibular and maxillary retention pieces (22, 24) are plastic, hence they are formed separately.
Regarding claim 4, Burtch teaches the AGP of claim 1 (see rejection above), wherein the mandibular guidance component comprises one or more protrusions (42, Fig. 2), the maxillary guidance component comprises a cavity (38, Fig. 2) configured to mate with the one or more protrusions (Col. 3 lines 15-22 and 40-43).  
Regarding claim 5, Burtch teaches the AGP of claim 4 (see rejection above), wherein a bottom floor of the cavity (38) has left and right portions, and the left and right portions are asymmetrical (see annotated Fig. 5a below). The cavity has a left portion and a right portion along a horizontal axis and each of the portions are asymmetrical along both a vertical and a horizontal axis. 

    PNG
    media_image1.png
    276
    534
    media_image1.png
    Greyscale

Regarding claim 8, Burtch teaches the AGP of claim 1 (see rejection above), wherein the AGP is indexed onto the mandibular (44) and maxillary (40) retentive pieces (see figure 2) such that, when the mandibular and maxillary retentive pieces are placed about the respective mandibular and maxillary arches of the user (see Fig. 4), a closing of a mandible of the user is guided to a designated position by the mandibular guidance component and the maxillary guidance component (Col. 3 lines 29-38). 
	Regarding claim 9, Burtch teaches the AGP of claim 8 (see rejection above), wherein the AGP is indexed onto the mandibular (44) and maxillary (40) retentive pieces based on a point of first contact between the mandibular retentive piece and the maxillary retentive piece placed about the mandible .  

    PNG
    media_image2.png
    451
    363
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Burtch (US Patent No 5203701), in view of Gaskell (US Patent Application Pub No 2002/0000230).
Regarding claim 6, Burtch teaches the AGP of claim 4 (see rejection above), but is silent to wherein one or more of the protrusions comprises asymmetrical left and right protrusions.


    PNG
    media_image3.png
    397
    286
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art to modify the protrusion of Burtch to have two asymmetrical protrusions to account for a custom force that may be needed, for certain cases, to adjust a mandibular joint into its correct position. This alignment enhances the security of the fit between the protrusion and the receiving part and achieves muscle relaxation and a proper 
Regarding claim 7, Burtch in view of Gaskell teaches the AGP of claim 6 (see rejection above), wherein a bottom floor of the cavity (38) has left and right portions, and the left and right portions are asymmetrical (see annotated Fig. 5a below). The cavity has a left portion and a right portion along a horizontal axis and each of the portions are asymmetrical along both a vertical and a horizontal axis. 

    PNG
    media_image1.png
    276
    534
    media_image1.png
    Greyscale

The modified AGP does not explicitly teach the left and right portions of the cavity mirroring or perfectly fitting the modified protrusion. However, the AGP of Burtch requires the cavity to engage with the protrusion for the device to move and fix jaw alignment. Modified Burtch, in view of Gaskell, teaches the protrusion having an asymmetrical left and an asymmetrical right portion to provide the necessary security and force for correcting misalignment of the temporomandibular joint to prevent issues that accompany an improper anatomical position of the lower jaw relative to the upper jaw. Since the cavity disclosed in the device of Burtch is designed to mate with the protrusion, the cavity must also be modified to fit the modified protrusion, as taught by Gaskell.
It would have been obvious to one having ordinary skill in the art to further modify the cavity of the oral appliance of Burtch to have asymmetrical left and right portions, that will fit the modified . 
Claims 10-14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burtch (US Patent No 5203701), in view of Zacco (US Patent No 7004172).
	Regarding claim 10, Burtch teaches an anterior guidance package (AGP) (Burtch, Abstract “intraoral appliance”, Fig. 2), wherein each of the plurality of AGPs comprises: a respective mandibular guidance component (Burtch, 24, Fig. 2) attachable to a mandibular retentive piece (Burtch, 42, Fig. 2) configured to be placed about a mandibular arch of a user (see Burtch Fig. 4); and a respective maxillary guidance component (Burtch, 22, Fig. 2) attachable a maxillary retentive piece (Burtch, 40, Fig. 2) configured to be placed about a maxillary arch of a user (see Burtch Fig. 4), the maxillary guidance component configured to mate with the mandibular guidance component (see Burtch fig. 4) for guiding a movement of the mandibular guidance component relative to the maxillary guidance component, the mandibular guidance component is maintained in a correct orientation relative to the maxillary guidance component (Burtch, Col. 3 lines 54-63).  However, Burtch does not teach a kit comprising a plurality of AGPs having a plurality of shapes or sizes. 
	Zacco teaches a mouthpiece (Zacco, 20, Fig. 11) in the analogous art of dental appliances for fitting around a patient’s arch to reduce effects of sleep conditions, such as snoring (abstract). Zacco teaches a plurality of mouthpieces (Zacco, 20, Fig. 11) provided in a kit form (21 and see Fig. 11) for the purpose of custom fitting and convenience in retail (Zacco, Col. 3 lines 46-50).  
	It would have been obvious to one having ordinary skill in the art to modify the AGP of Burtch to be combined with other AGPs in a kit form, as shown in Zacco, to provide options for different mouth sizes and shapes (e.g. small, medium, large). The kit can be convenient for retail purposes and can include variable size AGPs, which would ensure a custom experience for distinct individuals (e.g. kids), to fulfil the objective of the product and prevent temporomandibular dysfunction related problems. 
Regarding claim 11, Burtch in view of Zacco teaches the AGP kit of claim 10 (see rejection above). Burtch further teaches wherein each of the plurality of AGPs further comprises a respective removable holder (Burtch, 36, Fig. 2 “retaining wires”) simultaneously attached to the respective mandibular and maxillary guidance components (see Burtch Fig. 2) and maintaining the correct orientation and a correct position of the mandibular guidance component relative to the maxillary guidance component (Burtch, Col. 3 lines 9-13 and see Fig. 4).  
	Regarding claim 12, Burtch in view of Zacco teaches the AGP kit of claim 10 (see rejection above). Burtch further teaches wherein the AGP is separately formed from the mandibular retentive piece and the maxillary retentive piece (Col. 3 lines 9-13 and 40-47). Burtch discloses the mandibular guidance component (Burtch, 44) is a steel ball bearing and the smooth surface (Burtch, 38) is made of material suitable to provide low friction gliding when in contact with the protrusion (Col. 5 lines 3-9) and the mandibular and maxillary retention pieces (Burtch, 22, 24) are plastic, hence they are formed separately.
	Regarding claim 13, Burtch in view of Zacco teaches the AGP kit of claim 10 (see rejection above). Burtch further teaches wherein the mandibular guidance component comprises one or more protrusions (Burtch, 42, Fig. 2), the maxillary guidance component comprises a cavity (Burtch, 38, Fig. 2) configured to mate with the one or more protrusions (Burtch, Col. 3 lines 15-22 and 40-43).   
Regarding claim 14, Burtch in view of Zacco teaches the AGP of claim 13 (see rejection above). Burtch further teaches wherein a bottom floor of the cavity (38) has left and right portions, and the left and right portions are asymmetrical (see annotated Fig. 5a below). The cavity has a left portion and a right portion along a horizontal axis and each of the portions are asymmetrical along both a vertical and a horizontal axis. 

    PNG
    media_image1.png
    276
    534
    media_image1.png
    Greyscale


Regarding claim 17, Burtch in view of Zacco teaches the AGP kit of claim 10 (see rejection above). Burtch further teaches wherein the AGP is indexed onto the mandibular (44) and maxillary (40) retentive pieces (see figure 2) such that, when the mandibular and maxillary retentive pieces are placed about the respective mandibular and maxillary arches of the user (see Fig. 4), a closing of a mandible of the user is guided to a designated position by the mandibular guidance component and the maxillary guidance component (Burtch, Col. 3 lines 29-38).
	Regarding claim 18, Burtch, in view of Zacco, teaches the AGP of claim 10 (see rejection above). Burtch further teaches wherein the AGP is indexed onto the mandibular (44) and maxillary (40) retentive pieces based on a point of first contact between the mandibular retentive piece and the maxillary retentive piece placed about the mandible and maxilla of the user (see annotated Fig. 4 below) with the mandible of the user being in a designated position (Burtch, Col. 2 lines 29-40).  

    PNG
    media_image2.png
    451
    363
    media_image2.png
    Greyscale

	Regarding claim 19, Burtch, in view of Zacco, teaches the AGP of claim 10 (see rejection above). Burtch further teaches the AGP kit further comprising the mandibular retentive piece (Burtch, 44, Fig. 4).  
	Regarding claim 20, Burtch, in view of Zacco, teaches the AGP of claim 10 (see rejection above). Burtch further teaches the AGP kit further comprising the maxillary retentive piece (Burtch, 40, Fig. 4).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Burtch (US Patent No 5203701), in view of Zacco (US Patent No 7004172), and further in view of Gaskell (US Patent Application Pub No 2002/0000230).
Regarding claim 15, Burtch in view of Zacco teaches the AGP of claim 13 (see rejection above), but is silent to teach wherein one or more of the protrusions has asymmetrical left and right protrusions.
 Gaskell teaches a mandibular splint (Gaskell, Fig. 1) in the analogous art of dental appliances for aligning maxillary and mandibular arches (Gaskell, [0001] lines 8-19) to improve oral habits and also to 

    PNG
    media_image3.png
    397
    286
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art to modify the protrusion of Burtch to have two asymmetrical protrusions to account for a custom force that may be needed, for certain cases, to adjust a mandibular joint into its correct position. This alignment enhances the security of the fit between the protrusion and the receiving part and achieves muscle relaxation and a proper jaw position, therefore reducing bruxism and its effects and further relieving the user from common sleep disorder conditions. 
Regarding claim 16, Burtch in view of Zacco teaches the AGP of claim 15 (see rejection above), wherein a bottom floor of the cavity (38) has left and right portions, and the left and right portions are asymmetrical (see annotated Fig. 5a below). The cavity has a left portion and a right portion along a horizontal axis and each of the portions are asymmetrical along both a vertical and a horizontal axis. 

    PNG
    media_image1.png
    276
    534
    media_image1.png
    Greyscale

The modified AGP does not explicitly teach the left and right portions of the cavity mirroring or perfectly fitting the modified protrusion. However, the AGP of Burtch requires the cavity to engage with the protrusion for the device to move and fix jaw alignment. Modified Burtch, in view of Gaskell, teaches the protrusion having an asymmetrical left and an asymmetrical right portion to provide the necessary security and force for correcting misalignment of the temporomandibular joint to prevent issues that accompany an improper anatomical position of the lower jaw relative to the upper jaw. Since the cavity disclosed in the device of Burtch is designed to mate with the protrusion, the cavity must also be modified to fit the modified protrusion, as taught by Gaskell.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1,2,4,8 are provisionally  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/986,820 (henceforth ‘820). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claims of ‘820. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1,2,4,8 are anticipated by claims 1, 8 of ‘820.
Claims 1, 2 4 are anticipated by claims 1,8 of ‘820.
Claim 8 is anticipated by claim 8 of ‘820.


Claim 1 of ‘820
Claim 8 of ‘820
Comparison
An anterior guidance package (AGP) comprising:
A pre-fabricated anterior guidance package (AGP) comprising:
A pre-fabricated dental guidance device comprising
Preamble does not substantially limit the claims
a mandibular guidance component attachable to a mandibular retentive piece configured to be placed about a mandibular arch of a user;
a mandibular guidance component configured to be rigidly adhered to a mandibular retentive piece configured to be placed about a mandible of the user
a mandibular retentive piece for placement about a mandible of a user; a mandibular guidance component attachable to the mandibular retentive piece



he mandibular guidance component having a smooth protrusion that forms a convex tip,
Additional limitation in ‘283
and a maxillary guidance component attachable to a maxillary retentive piece configured to be placed about a maxillary arch of the user
a maxillary guidance component configured to be rigidly adhered to a maxillary retentive piece configured to be placed about a maxilla of a user
a maxillary retentive piece for placement about a maxilla of the user; a maxillary guidance component attachable to the maxillary retentive piece, 



the maxillary guidance component having a concave bottom surface configured to receive the convex top edge of the mandibular guidance component
Additional limitation in ‘283

the maxillary guidance component having a downwardly-facing concave bottom surface;

Additional limitation in ‘283

the mandibular guidance component having a smooth protrusion that forms a convex tip,

Additional limitation in ‘283
the maxillary guidance component configured to mate with the mandibular guidance component for guiding a movement of the mandibular guidance component relative to the maxillary guidance component
the convex tip being configured to engage the concave bottom surface of the maxillary guidance component to place the user's maxilla and mandible in a centric relation position; movement guidance is provided from the mandibular guidance component functioning against the maxillary guidance component, such that pre-programmed anterior guidance may be provided to the mandible of the user, wherein the maxillary guidance 
 such that anterior guidance may be provided to the mandible of the user


and a removable holder simultaneously attached to the mandibular and maxillary guidance components
and 3 of 12 LUCASDDS1 RFOA a removable holder simultaneously attached to the mandibular and maxillary guidance components 
Additional limitation in ‘283
wherein the mandibular guidance component is maintained in a correct orientation relative to the maxillary guidance component.
and maintaining a correct orientation of the mandibular guidance component relative to the maxillary guidance component
wherein, when the AGP is indexed to the maxillary and mandibular retentive pieces with the mandibular guidance component in the correct orientation



Instant Claim 2
Claim 1 of ‘820
Claim 8 of ‘820
Comparison
The AGP of claim 1, further comprising a removable holder simultaneously attached to the mandibular and maxillary guidance components and maintaining the correct orientation and a correct position of the mandibular guidance component relative to the maxillary guidance component.
and a removable holder simultaneously attached to the mandibular and maxillary guidance components and maintaining a correct orientation of the mandibular guidance component relative to the maxillary guidance component until the mandibular and maxillary guidance components are rigidly adhered, in the correct orientation, to the mandibular and maxillary retentive pieces,
and a removable holder simultaneously attached to the mandibular and maxillary guidance components and maintaining a correct orientation of the mandibular guidance component relative to the maxillary guidance component
Identical scope

Instant Claim 4
Claim 1 of ‘820
Claim 8 of ‘820
Comparison
The AGP of claim 1, wherein the mandibular guidance component comprises one or more protrusions, the maxillary guidance component comprises a cavity configured to mate with the one or more protrusions.
the mandibular guidance component having a smooth protrusion that forms a convex tip, the convex tip being configured to engage the concave bottom surface of 

Identical scope


Instant Claim 8
Claim 8 of ‘820
Comparison
The AGP of claim 1, wherein the AGP is indexed onto the mandibular and maxillary retentive pieces such that, when the mandibular and maxillary retentive pieces are placed about the respective mandibular and maxillary arches of the user, a closing of a mandible of the user is guided to a designated position by the mandibular guidance component and the maxillary guidance component.
when the AGP is indexed to the maxillary and mandibular retentive pieces with the mandibular guidance component in the correct orientation relative to the maxillary guidance component, pre-programmed guidance is provided from the mandibular guidance component functioning against the maxillary guidance component, such that anterior guidance may be provided to the mandible of the user.
Identical scope



Claims 1,2,4,8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 15/793,135 (henceforth ‘135) - US Patent No. 10799322. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claims of ‘135. 
Claims 1,4,8 are anticipated by claims 1, 11, 17 of ‘135.

Claim 1 of ‘135
Claim 11 of ‘135
Claim 17 of ‘135
Comparison
An anterior guidance package (AGP) comprising:
An oral anterior guidance system for treating a patient having a mandibular dental arch and a maxillary dental arch, the system comprising:
an oral anterior guidance system for treating a patient having a mandibular dental arch and a maxillary dental arch, comprising:
An oral anterior guidance system for treating a user having a mandibular dental arch and a maxillary dental arch, comprising:
Preamble does not substantially limit the claims
a mandibular guidance component attachable to a mandibular retentive piece configured to be placed about a mandibular arch of a user;
a mandibular retention piece for placement about the mandibular dental arch; a mandibular guidance component coupled to the mandibular retention piece,
a mandibular retention piece for placement about the mandibular dental arch; a mandibular guidance component formed by an upwardly-extending protrusion of the mandibular retention piece,

 a mandibular retention piece for placement about the mandibular dental arch; a mandibular guidance component formed by an upwardly-extending protrusion of the mandibular retention piece


the mandibular guidance component having opposing first and second ends, wherein the mandibular guidance component comprises a convex outer surface proximate the first end;
the mandibular guidance component having opposing first and second ends, wherein the mandibular guidance component comprises a convex outer surface proximate the first end;
the mandibular guidance component having a first end and a second end, wherein the mandibular guidance component comprises a convex outer surface proximate the first end;
Additional limitation in ‘283
and a maxillary guidance component attachable to a maxillary retentive piece configured to be placed about a maxillary arch of the user
a maxillary retention piece configured to oppose the mandibular retention piece, the maxillary retention piece for placement about the maxillary dental arch; and a maxillary guidance component coupled to the maxillary retention piece
a maxillary retention piece configured to oppose the mandibular retention piece, the maxillary retention piece for placement about the patient's maxillary dental arch; and a maxillary guidance component formed by a downwardly-extending protrusion of the maxillary retention piece,
  a maxillary retention piece configured to oppose the mandibular retention piece, the maxillary retention piece for placement about the 


the maxillary guidance component comprising a concave inner surface
the maxillary guidance component comprising a concave inner surface
wherein the mandibular guidance component comprises a convex outer surface proximate the first end; 
Additional limitation in ‘283
the maxillary guidance component configured to mate with the mandibular guidance component for guiding a movement of the mandibular guidance component relative to the maxillary guidance component
wherein the concave inner surface of the maxillary guidance component and the convex outer surface of the mandibular guidance component are configured to interact to guide movement of the mandibular dental arch relative to the maxillary dental arch to centric relation when the mandibular retention piece and the maxillary retention 

wherein the concave inner surface of the maxillary guidance component and the convex outer surface of the mandibular guidance component are configured to interact to guide movement of the  configured to interact to guide movement of the patient's mandibular dental arch relative to the maxillary dental arch to a refined point


wherein the mandibular retention piece comprises: a channel formed between anterior and posterior walls, the channel being configured to accept teeth of the patient when the mandibular retention piece is placed about the mandibular dental arch, a vertical groove in an anterior surface of the anterior wall of the mandibular retentive piece, and a platform extending anteriorly from the anterior wall, the platform being insertable and vertically adjustable within the vertical groove
wherein the maxillary retention piece comprises: an anterior portion configured to be exterior to the maxillary dental arch when placed about the respective mandibular and maxillary dental arch, a vertical groove in an anterior surface of the anterior portion, and a platform extending anteriorly from the anterior portion, the platform being insertable and vertically adjustable within the vertical groove, and wherein the maxillary guidance component is positioned anteriorly to the anterior portion of the maxillary retention piece and coupled to the platform.
wherein the mandibular retention piece comprises: a vertical groove in an anterior surface of the mandibular retentive piece, and  5 of 12LUCASDDS2CON SROAa platform extending anteriorly from the anterior surface, the platform being insertable and vertically adjustable within the vertical groove, and wherein the mandibular guidance component is positioned anteriorly to the anterior surface and connected to the platform. 


Additional limitation in ‘283
wherein the mandibular guidance component is maintained in a correct orientation relative to the maxillary guidance component.
and wherein the mandibular guidance component is positioned anteriorly to the anterior wall and coupled to the platform.
and wherein the maxillary guidance component is positioned anteriorly to the anterior portion of the maxillary retention piece and coupled to the platform.
and wherein the mandibular guidance component is positioned anteriorly to the anterior surface and connected to the platform.




Instant Claim 4
Claim 1 of ‘135
Claim 11 of ‘135
Claim 17 of ‘135
Comparison
The AGP of claim 1, wherein the mandibular guidance component comprises one or more protrusions, the maxillary guidance component comprises a cavity configured to mate with the one or more protrusions.
wherein the mandibular guidance component comprises a convex outer surface proximate the first end;
the maxillary guidance component comprising a concave inner surface, wherein the concave inner surface of the maxillary guidance component and the convex outer surface of the mandibular guidance component are configured to interact to guide movement
wherein the mandibular guidance component comprises a convex outer surface proximate the first end; the maxillary guidance component comprising a concave inner surface, wherein the concave inner surface of the maxillary guidance component and the convex outer surface of the mandibular guidance component are configured to interact to guide movement
wherein the mandibular guidance component comprises a convex outer surface proximate the first end; the maxillary guidance component comprising a concave inner surface, wherein the concave inner surface of the maxillary guidance component and the convex outer surface of the mandibular guidance component are configured to interact to guide movement
Identical scope


Claim 1 of ‘135
Claim 11 of ‘135
Claim 17 of ‘135
Comparison
The AGP of claim 1, wherein the AGP is indexed onto the mandibular and maxillary retentive pieces such that, when the mandibular and maxillary retentive pieces are placed about the respective mandibular and maxillary arches of the user, a closing of a mandible of the user is guided to a designated position by the mandibular guidance component and the maxillary guidance component.
wherein the concave inner surface of the maxillary guidance component and the convex outer surface of the mandibular guidance component are configured to interact to guide movement of the mandibular dental arch relative to the maxillary dental arch to centric relation when the mandibular retention piece and the maxillary retention piece contact as the mandibular dental arch close
wherein the concave inner surface of the maxillary guidance component and the convex outer surface of the mandibular guidance component are configured to interact to guide movement of the mandibular dental arch relative to the maxillary dental arch to centric relation guide movement of the mandibular dental arch relative to the maxillary dental arch to centric relation when the mandibular retention piece and the maxillary retention piece contact as the mandibular dental arch closes,
wherein the concave inner surface of the maxillary guidance component and the convex outer surface of the mandibular guidance component are configured to interact to guide movement of the 
Identical scope


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached to this Office Action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA FARAJ whose telephone number is (571)272-4580. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/LINA FARAJ/
Examiner
Art Unit 3772



/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772